Case 1:21-cr-20188-PCH Document 50 Entered on FLSD Docket 09/07/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                           CASE NO. 21-CR-20188-HUCK/BECERRA

  UNITED STATES OF AMERICA,

  v.

  REINALDO JOSE GONZALEZ PEREZ,

        Defendant.
  _____________________________________/

       ORDER ADOPTING AND AFFIRMING R&R AND ADJUDICATING DEFENDANT
                                 GUILTY

         THIS MATTER came before the Court upon Magistrate Judge Jacqueline Becerra’s

  Report and Recommendation (“R&R”) on Change of Plea [ECF No. 47], which was entered on

  September 3, 2021. In the R&R, Judge Becerra found that the Defendant Reinaldo Jose Gonzalez

  Perez (“Defendant”) freely and voluntarily entered a plea of guilty as to Count I of the Indictment,

  which charges Defendant with violations of Title 21 U.S.C. § 841(a), § 841(b)(1)(A)(viii), and §

  846.

         Magistrate Judge Becerra recommends that this Court accept Defendant’s guilty plea, that

  Defendant be adjudicated guilty of Count I, and that a sentencing hearing be conducted for final

  disposition of this matter. The Court has reviewed Judge Becerra’s R&R and no objections have

  been filed. Therefore, based on a de novo review of the evidence presented, it is hereby

         ORDERED AND ADJUDGED that (1) Magistrate Judge Becerra’s R&R on Change of

  Plea is ADOPTED and AFFIRMED in its entirety; and (2) the Court accepts Defendant’s plea

  of guilty, and Defendant is hereby adjudged guilty as to Count I of the Indictment. A sentencing

  hearing before the Honorable Paul C. Huck is hereby set for Tuesday, November 16, 2021 at

  2:00 PM.
Case 1:21-cr-20188-PCH Document 50 Entered on FLSD Docket 09/07/2021 Page 2 of 2




         DONE AND ORDERED in Miami, Florida on September 7, 2021.




                                              PAUL C. HUCK
                                              UNITED STATES DISTRICT JUDGE

  Copies provided to:
  Magistrate Judge Jacqueline Becerra
  Counsel of record
